[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO REOPEN, CLARIFY AND CORRECT
The plaintiff has moved that the court reopen, clarify and correct its opinion rendered in the above matter in three respects. As to the first, the court's opinion sets forth clearly the basis upon which the amount found as having been paid for educational expenses for Anthony was calculated. Consequently, the motion to reopen, clarify and correct that part of the decision is denied.
As to paragraph two, the court did not consider the obligation of the defendant to pay fifty (50%) percent of the college expenses after the first $185,000. The court finds that the separation agreement did in fact provide for that. Therefore, the defendant owes the plaintiff fifty (50%) percent of the college expenses which she paid or $7,160. This amount should be added to the total amount which the court found the defendant owed the plaintiff. Therefore, the motion to reopen, clarify and correct as to this paragraph is granted as to the extent set forth
As to paragraph 3, the court did accept the defendant's testimony that he had paid the $3,984.01 for Michael's educational expenses by giving a check to his secretary to mail. It would appear that if that has not been paid, as the plaintiff now represents, then either the check was never given to the secretary or never was mailed, and therefore, if that is the CT Page 490 case, the defendant owes the plaintiff the $3,984.01.
The court's opinion is reopened, clarified and corrected to reflect this change.
It is so ordered.
MARGARET C. DRISCOLL JUDGE TRIAL REFEREE